112 Ga. App. 607 (1965)
145 S.E.2d 827
SELLERS
v.
STATE OF GEORGIA.
41678.
Court of Appeals of Georgia.
Submitted October 25, 1965.
Decided October 28, 1965.
Rehearing Denied November 12, 1965.
Sumner & Boatright, W. T. Mobley, for petitioner.
George Hains, Solicitor General, for respondent.
PANNELL, Judge.
Section 7 of the Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18, 22; Code Ann. § 6-1001), provides that after conviction the notice of appeal shall serve as a supersedeas in all cases where death sentence has been imposed or where the defendant is admitted to bail and that "if the sentence is bailable" the defendant may give bond. The language, "if the sentence is bailable," means where it was bailable in the sound discretion of the presiding judge. See Finley v. Thompson, 100 Ga. App. 508 (112 SE2d 166); Vandeford v. Brand, 126 Ga. 67 (2), 69 (54 S.E. 822, 9 AC 617); Crumley v. Gibbs, 149 Ga. 119 (99 S.E. 297). See also Fountain v. Crum, 148 Ga. 272 (96 S.E. 337); Antonopoulas v. State, 26 Ga. App. 113 (105 S.E. 384). It is only in misdemeanor cases that one convicted is entitled to bail as a matter of law. Code § 27-901. Bennett v. Davis, 100 Ga. App. 432 (111 SE2d 733). There having been a conviction of a felony in the present case, and there being no allegation that the trial judge abused his discretion in refusing bail to the defendant, the petition for mandamus nisi is
Denied. Nichols, P. J., and Eberhardt, J., concur.